UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1500



JOHN T. BELL;   BELL, ROSE & CORDIER, P.A.,

                Plaintiffs - Appellees,

          v.

ALFRED LUIS REHDER,

                Defendant – Appellant,

          and

STEVEN HAROLD GREENFELD,

                Trustee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Marvin J. Garbis, Senior District
Judge. (8:07-cv-01231-MJG; BK-06-10744)


Submitted:   March 31, 2009                 Decided:   April 15, 2009


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Orenstein, GOREN, WOLFF & ORENSTEIN, LLC, Rockville,
Maryland, for Appellant.    Philip J. McNutt, HUGHES & BENTZEN,
PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alfred Luis Rehder appeals from the district court’s

order affirming the bankruptcy court’s order determining that

the restitution debt he owed to the State of Maryland was non-

dischargeable in his Chapter 7 bankruptcy case and determining

that   the   restitution   judgment   entered   as   part   of    Maryland’s

criminal sentencing process was also non-dischargeable.             We have

reviewed the record and the briefs filed by the parties and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.             Bell v. Rehder, No. 8:07-cv-

01231-MJG (D. Md. filed Mar. 25, 2008; entered Mar. 26, 2008).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2